Order entered November 10, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01202-CR

                                 BRIAN GAETA, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 11
                                    Dallas County, Texas
                            Trial Court Cause No. MA13-30802-N

                                          ORDER
       On October 15, 2015, this Court ordered Vearneas Faggett, former official court reporter

of the County Criminal Court No. 11, and now official court reporter of the Criminal District

Court No. 7, to file a supplemental record in this Court containing State’s Exhibit No. 1, and a

duplicate copy of the exhibit with the Dallas County Clerk. Although the supplemental record

was due within fifteen days of the order, to date Ms. Faggett has neither filed the supplemental

record containing the exhibit nor communicated with the Court regarding the status of the

supplemental record.

       Accordingly, we ORDER Vearneas Faggett, former official court reporter of the County

Criminal Court No. 11, to file, by NOVEMBER 16, 2015, a supplemental record containing

State’s Exhibit No. 1 with this Court and a duplicate copy with the Dallas County Clerk. See
TEX. R. APP. P. 34.6(h). If we do not receive the supplemental record by the date specified, the

Court will utilize the available remedies to obtain the record, including ordering that Vearneas

Faggett not sit as a court reporter until she has complied with this Court’s order.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, now official court reporter,

Criminal District Court No. 7; and to counsel for all parties.


                                                      /s/        ADA BROWN
                                                                 JUSTICE